Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 01/18/2022.
Claims 2-21 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-10, 12, 16, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 9-10, 16, 19-20 recites the limitation "the media consumption device in manner consistent with the setting in the template” for example in line 3-4 of claims 6 and 16; lines 1-2 of claims 9-10, 19-20 (and other parts the claims). There is insufficient antecedent basis for this limitation in the claim.  It appears that “the media consumption device” refers to “the first media consumption device” and/or “the first and second media consumption devices”.  Appropriate correction is required.
Claim 12 recites the limitation “automatically adjust the setting of the media consumption device in manner consistent with the setting in the template” in lines 31-32 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears that “the media consumption device” refers to “the first media consumption device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.-
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, 8, 11-12, 16, 18, 21  are rejected under 35 U.S.C. 103 as being unpatentable over Lyman (US 2015/0309484 A1) in view of Chang (US 8,782,121 B1).
Regarding claim 2, Lyman discloses a method for adjusting a media asset consumption environment based on detecting changes in status of an object, the method comprising: 
receiving, over a network associated with a household ([0026]:  The home automation system 105 may include a settings module 110, at least one data collection device 115, at least one automation/security device 120, and a processor 125), at a first time ([0024]:  When the system identifies departure of the user during daytime hours (e.g. first time) on one of those days, the home automation system may be adjusted into an “away from home” mode with certain lighting, thermostat settings, and security settings), a first plurality of device sensor states corresponding to a plurality of network-connected devices located in a first room of a household ([0027], [0030]:  data collection device 115 may include GPS data, motion detectors, cameras, accelerometers, etc. to infer if the people are in the home and performing a certain activity (e.g., watching TV in a family room, sleeping in bed, cooking in the kitchen, working at a desk, etc.). By collecting a sufficient number of data points, the settings module 110 may determine with a high level of certainty what activity the user is participating in and then automatically adjust the HVAC system in view of that activity); 
detecting, at a second time, a change in a sensor state for a sensor associated with a network-connected device of the plurality of network-connected devices ([0038], [0042]:  In one scenario, charging device 305 is operated in a user's bedroom, home automation system 105 determines that charging device 305 is operated during certain times of the day (e.g., after 12:00 p.m. and before 6:00 a.m.), and settings module 110 may ascertain with a high level of certainty that the user has chosen to go to bed. Settings module 110 may then update a setting of automation/security device 120 according to a nighttime setting (e.g., turn off lights, adjust HVAC setting, arm security system, etc.); 
in response to detecting the change in the sensor state: detecting, a state of an object located in the first room of the household ([0023], [0027]:  The data collected about user behaviors may, collectively, produce a high level of certainty concerning what activities the user is engaged in and what the user intends for the home automation system to do in response to their behavior. The system then operates automation/security devices and/or systems of the home automation system, for example, to adjust a thermostat setting, turn off lighting, and arm a security feature according to predetermined rules or settings established by a user for that time of day (e.g., after 10:00 p.m.) and activity (e.g., gone to bed).  A plurality of data collection devices 115 may be implemented to determine different behaviors of a user. Data collection device 115 may include a plurality of sensors, cameras, tracking devices, feedback mechanisms, and the like to collect data about a user's behavior inside and/or outside a home (e.g., any building or premises monitored by home automation system 105.  [0030]:  In one example, if the data collection device 115 indicates that the people are in an active state rather than motionless in their bedroom (e.g., a sleeping state), the HVAC setting may be different and/or adjusted accordingly. The data collection device 115 may include GPS data, motion detectors, cameras, accelerometers, etc. to infer if the people are in the home and performing a certain activity (e.g., watching TV in a family room, sleeping in bed, cooking in the kitchen, working at a desk, etc.); 
comparing the state of the object in the first room and the sensor state with objects states and sensor states stored in a database, wherein the database stores environmental conditions corresponding to one or more sensor states and one or more object states ([0009], [0052], [0062]:  storing information about past detected patterns, and comparing information about current detected patterns to the information about past detected patterns. One of the detected user activity patterns may include operating at least one electronic device); 
determining, based on the comparing, an environmental condition for the first room, wherein the environment condition for the first room corresponds to both the state of the object in the first room and the sensor state ([0024], [0029]-[0030]:  The data collection device 115 may help determine if there are people in the home, and if so, the system may infer that the home is in an active state. The HVAC device may be the automation/security device 120 that is actuated by settings module 110 to warm or cool the house based on which people are in the home, the activity level of those persons, the time of day, etc. In one example, if the data collection device 115 indicates that the people are in an active state rather than motionless in their bedroom (e.g., a sleeping state), the HVAC setting may be different and/or adjusted accordingly); 
in response to determining the environmental condition for the first room, retrieving a template associated with the environmental condition comprising a setting for a first media consumption device that is consistent with the environmental condition ([0023]:  appliances like TV's are turned off, and there is no motion detected in the home. The system also confirms a time of day that this data is collected (e.g., after 10:00 p.m.) and is able to determine with a high level of certainty that the user has gone to bed. [0029]:  the historical data collected by data collection device 115 may be made available for the user to review and create settings for rules that are automatically carried out by home automation system 105 at various times of the day, on certain days of the week, or based on certain activities or behaviors of a user at any given time…[0062]:  The method 800 may additionally include establishing operation rules for future control of the one or more settings based on the detected patterns. One of the detected user activity patterns may include operating at least one electronic device); 
comparing the setting in the template with a corresponding setting associated with the first media consumption device ([0062]:  The method 800 may include storing information about past detected patterns, and comparing information about current detected patterns to the information about past detected patterns); 
determining, based on comparing the setting in the template with the corresponding setting associated with the first media consumption device, whether the setting in the template is [0058], [0062]:  continuously detecting user patterns of behavior with a home automation system. Block 710 includes adaptively updating one or more settings of the home automation system based on the detected patterns of behavior. At block 715, method 700 includes operating the home automation system based on the updated settings); 
in response to determining that the setting in the template is consistent with the setting associated with the first media consumption device, maintaining the setting of the first media consumption device ([0023],[0061]-[0062]:  appliances like TV's are turned off, and there is no motion detected in the home. The system also confirms a time of day that this data is collected (e.g., after 10:00 p.m.) and is able to determine with a high level of certainty that the user has gone to bed); and 
in response to determining that the setting in the template are not consistent with the setting associated with the first media consumption device, automatically adjusting the setting of the first media consumption device in manner consistent with the setting in the template ([0030], [0061]-[0062]:  establishing operation rules for future control of the one or more settings based on the detected patterns. One of the detected user activity patterns may include operating at least one electronic device. Correlating the detected user patterns of behavior with date and time of day data, wherein adaptively updating the one or more settings of the home automation system is based at least in part on the date and time of day data).
However, Lyman does not disclose identifying a second media consumption device that is compatible with the setting in the template; and adjusting the setting of the second media consumption device in a matter consistent with the setting in the template.
(fig. 18, column 35, 49-59:  The user profile 1820 resides on the first motion sensor 1830, the second motion sensor 1840, the first TV 1850, the stereo system 1860, the second TV 1870, and the tablet 1880. The first motion sensor 1830, the second motion sensor 1840, the first TV 1850, the stereo system 1860, the second TV 1870, and the tablet 1880 perform a negotiation process that involves exchanging capabilities with each other and assessing the exchanged capabilities against the user profile 1820 to determine which device should output video content and which device should output audio content; and adjusting the setting of the second media consumption device in a matter consistent with the setting in the template (fig. 18, column 36, 18-38:  In addition, the first motion sensor 1830, the second motion sensor 1840, the first TV 1850, the stereo system 1860, the second TV 1870, and the tablet 1880 agree to establish intelligent automation that provides the best user experience in accordance with user presence. Accordingly, the first motion sensor 1830, the second motion sensor 1840, the first TV 1850, the stereo system 1860, the second TV 1870, and the tablet 1880 agree that the first TV 1850 (e.g. first media consumption device) is the device that should output video content and the stereo system 1860 (e.g. second media consumption device) is the device that should output audio content when the first motion sensor 1830 detects motion proximate to the first TV 1850 and the stereo system 1860 (e.g., motion on the first level of the property 1810).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Lyman to comprise “identifying a second media consumption device that is compatible with the setting in the template; and adjusting the setting of the second media consumption device in a matter consistent with the setting in the template” taught by Chang.
(Chang, column 36, 18-38).  

Regarding claim 6, Lyman-Chang discloses the method of claim 2, further comprising: retrieving, from a data structure in memory associated with the template, a first plurality of settings for the media consumption device (Lyman, [0029]:  The data collected by data collection device 115 may be stored locally with the home automation system 105, or may be stored remotely via. Settings module 110 may determine trends based on the data received from data collection device 115. . The historical data collected by data collection device 115 may be made available for the user to review and create settings for rules that are automatically carried out by home automation system 105 at various times of the day, on certain days of the week, or based on certain activities or behaviors of a user at any given time); comparing each respective setting of the first plurality of settings with a corresponding setting of a second plurality of settings associated with the media consumption device (Lyman, [0062]:  storing information about past detected patterns, and comparing information about current detected patterns to the information about past detected patterns); and determining, based on the comparing, that the first plurality of settings in the template are consistent with the second plurality of settings associated with the media consumption device when each respective setting of the first plurality of settings matches the corresponding setting of the second plurality of settings associated with the media consumption device (Lyman, [0025],[0030], [0061]-[0062]:  The system may maintain the security features in an on and active state while the user is away, and turn off security features when the user is determined to be within a predetermined distance from the home or when a feature such as a garage door opener is actuated.  By collecting a sufficient number of data points, the settings module 110 may determine with a high level of certainty what activity the user is participating in and then automatically adjust the HVAC system in view of that activity. In one example, the HVAC system may be essentially shut off (e.g., a sleep state) when it is determined that the home is vacant and the user is a sufficient distance away from the home or moving in a direction away from the home).  

Regarding claim 8, Lyman-Chang discloses the method of claim 2, wherein detecting the state of the object located in the first room of the household comprises: searching a database listing monitoring capabilities associated with each sensor of a plurality of sensors located in the first room for a sensor, of the plurality of sensors, capable of monitoring a state of the object located in the first room (Lyman, [0053]:  analyzing data via analysis module 510, or generating instructions related to automation/security devices via automation control module 515 or security control module 520. Settings module 110-a may include more or fewer modules and capabilities than other embodiments such as, for example, a database module that includes storage of proposed settings, rules, past data, etc. that may be considered by analysis module 510); receiving an output from the sensor capable of monitoring the state of the object located in the first room (Lyman, [0052]:  Analysis module 510 may receive data from data collection module 505 and determine, via the data, what type of behavior and/or activity the users may be engaged in); and comparing the output from the sensor to a mapping between sensor outputs and states of the first object to determine the state of the object (Lyman, [0052]:  Analysis module 510 may perform at least some comparison of current collected data to past collected data, aggregate data received from a plurality of different sources, compare collected data to benchmark data to determine if a threshold is met).  

Regarding claim 11, Lyman-Chang discloses the method of claim 2, further comprising: detecting, at a third time, that the object in the first room is in a second state (Lyman, [0030]:  The data collection device 115 may help determine if there are people in the home, and if so, the system may infer that the home is in an active state. The HVAC device may be the automation/security device 120 that is actuated by settings module 110 to warm or cool the house based on which people are in the home, the activity level of those persons, the time of day, etc.); and in response to detecting the object is in the second state: retrieving, from the template, a plurality of settings associated with a subset of the plurality of network-connected devices (Lyman, [0029]:  The historical data collected by data collection device 115 may be made available for the user to review and create settings for rules that are automatically carried out by home automation system 105 at various times of the day, on certain days of the week, or based on certain activities or behaviors of a user at any given time); and adjusting a setting associated with each network-connected device of the subset of network-connected devices in a manner consistent with the plurality of settings associated with the subset (Lyman [0030]:  The data collection device 115 may include GPS data, motion detectors, cameras, accelerometers, etc. to infer if the people are in the home and performing a certain activity (e.g., watching TV in a family room, sleeping in bed, cooking in the kitchen, working at a desk, etc.). By collecting a sufficient number of data points, the settings module 110 may determine with a high level of certainty what activity the user is participating in and then automatically adjust the HVAC system in view of that activity).


  Regarding claim 16; the claim is interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 18; the claim is interpreted and rejected for the same reason as set forth in claim 8.

  Regarding claim 21; the claim is interpreted and rejected for the same reason as set forth in claim 11.

Claims 3, 5, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman in view Chang, as applied to claims 2 and 12, in further view of O’Keeffe (US 2017/0055126 A1).
Regarding claim 3, Lyman-Chang discloses the method of claim 2.
However, Lyman-Chang does not disclose wherein receiving the first plurality of sensor states corresponding to the plurality of network-connected devices comprises: monitoring the network associated with the household for packets indicating sensor states for sensors corresponding to the plurality of network-connected devices; and detecting a packet from the network-connected device indicating the sensor state for the sensor associated with the network-connected device.  
([0012]:  intelligently and efficiently control devices based on an occupancy estimate for one or more regions of a building and in some embodiments a corresponding identity estimate. [0046]:  occupancy data from a plurality of fixed wireless sensors can be combined to the central controller 150 to generate an occupancy estimate in a smaller region. For example, first data from fixed sensors 120a and 120b can indicate that person 152 simultaneously occupies a location within the circular regions 111a and 111b. [0129]:  gather sensor data in form of packets); and detecting a packet from the network-connected device indicating the sensor state for the sensor associated with the network-connected device ([0129]:  In some embodiments network gateway 155 can gather sensor data from first signals 140 from one or more devices in the network and relay one or more signals to a central controller using a protocol different from that used to form the first signals. For example, first signals 140 may be received as low-energy Bluetooth packets at a network gateway 155. The network gateway may aggregate sensor data from one or more first signals and form internet protocol packets (e.g. UDP or TCP/IP) that are transmitted to a remote located central controller 150).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Lyman-Chang to comprise “wherein receiving the first plurality of sensor states corresponding to the plurality of network-connected devices comprises: monitoring the network associated with the household for packets indicating sensor states for sensors corresponding to the plurality of network-connected devices; 
One of ordinary skilled in the art would have been motivated because it would have enabled to control devices based on an occupancy estimate for one or more regions of a building (O’Keeffe, [0012]).  

Regarding claim 5, Lyman-Chang discloses the method of claim 2, wherein detecting, at the second time, the change in the state of the sensor associated with the network-connected device, comprises: 4receiving, at the second time from the network-connected device, [one or more packets indicating] the sensor state of the sensor associated with the network-connected device (Lyman, [0038], [0042]:  In one scenario, charging device 305 is operated in a user's bedroom, home automation system 105 determines that charging device 305 is operated during certain times of the day (e.g., after 12:00 p.m. and before 6:00 a.m.), and settings module 110 may ascertain with a high level of certainty that the user has chosen to go to bed. Settings module 110 may then update a setting of automation/security device 120 according to a nighttime setting (e.g., turn off lights, adjust HVAC setting, arm security system, etc.);  comparing the sensor state with a previous sensor state of the sensor received prior to the second time; and determining, based on comparing the sensor state with the previous sensor state, whether there is a change in the state of the sensor (Lyman, [0009]:  comparing information about current detected patterns to the information about past detected patterns. The method may include correlating the detected user patterns of behavior with date and time of day data, wherein adaptively updating the one or more settings of the home automation system is based in part on the date and time of day data). 
one or more packets indicating the sensor state of the sensor associated with the network-connected device.
In an analogous art, O’Keeffe one or more packets indicating the sensor state of the sensor associated with the network-connected device ([0012]:  intelligently and efficiently control devices based on an occupancy estimate for one or more regions of a building and in some embodiments a corresponding identity estimate. [0046]:  occupancy data from a plurality of fixed wireless sensors can be combined to the central controller 150 to generate an occupancy estimate in a smaller region. For example first data from fixed sensors 120a and 120b can indicate that person 152 simultaneously occupies a location within the circular regions 111a and 111b. [0129]:  gather sensor data in form of packets).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Lyman-Chang to comprise “one or more packets indicating the sensor state of the sensor associated with the network-connected device” taught by O’Keeffe.
One of ordinary skilled in the art would have been motivated because it would have enabled to control devices based on an occupancy estimate for one or more regions of a building (O’Keeffe, [0012]).  

  Regarding claim 13; the claim is interpreted and rejected for the same reason as set forth in claim 3.

  Regarding claim 15; the claim is interpreted and rejected for the same reason as set forth in claim 5.
Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman in view of Chang, as applied to claims 2 and 12, in further view of Hatch et al. (US 2018/0066863 A1).
Regarding claim 4, Lyman-Chang discloses the method of claim 2.
However, Lyman-Chang does not disclose wherein receiving, over the network associated with the household, at the first time, the first plurality of sensor states corresponding to the plurality of network-connected devices comprises: retrieving a plurality of network addresses each corresponding to a respective network-connected device of the plurality of network-connected devices; transmitting, to each of the plurality of network-connected devices, a query requesting a respective one or more sensor states associated with the respective network- connected device; and in response to transmitting the query, receiving a response from each of the plurality of network-connected devices indicating the respective one or more sensor states associated with the respective network-connected device.  
In an analogous art, Hatch discloses wherein receiving, over the network associated with the household, at the first time, the first plurality of sensor states corresponding to the plurality of network-connected devices comprises: retrieving a plurality of network addresses each corresponding to a respective network-connected device of the plurality of network-connected devices ([0090]:  Control panel 205-c may determine the location of device 115-d based on the received unique identifier, identify device 115-d (e.g., via unique device identifier, IP address, MAC address, etc.), and/or identify user preferences associating with device 115-d. Control panel 205-c may then implement the identified user preferences for the determined location of device 115-d); transmitting, to each of the plurality of network-connected devices, a query requesting a respective one or more sensor states associated with the respective network- ([0052]:  server 155 may "pull" the data, e.g., by querying the sensor units 150-a, 150-b, the local computing devices 115, 120, and/or the control panel 135. In some embodiments, the data may be "pushed" from the sensor units 150-a, 150-b and/or the local computing devices 115, 120 to the server 155. For example, the sensor units 150-a, 150-b and/or the local computing device 115, 120 may be configured to transmit data as it is generated by and/or entered into that device. In some instances, the sensor units 150-a, 150-b and/or the local computing devices 115, 120 may periodically, continuously, and/or otherwise transmit data).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Lyman-Chang to comprise “wherein receiving, over the network associated with the household, at the first time, the first plurality of sensor states corresponding to the plurality of network-connected devices comprises: retrieving a plurality of network addresses each corresponding to a respective network-connected device of the plurality of network-connected devices; transmitting, to each of the plurality of network-connected devices, a query requesting a respective one or more sensor states associated with the respective network- connected device; and in response to transmitting the query, receiving a response from each of the plurality of network-connected devices indicating the respective one or more sensor states associated with the respective network-connected device” taught by Hatch.
One of ordinary skilled in the art would have been motivated because it would have enabled adjust home device settings based on a detected occupancy (Hatch, [0029]).  

  Regarding claim 14; the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman in view of Chang, as applied to claims 2 and 12, in further view of Dixon et al. (US 2012/0011233 A1) in further view of Hatch et al. (US 2018/0066863 A1).
Regarding claim 7, Lyman-Chang discloses the method of claim 2.
However, Lyman-Chang does not disclose further comprising: retrieving a second sensor state of a plurality of sensor states in the template, wherein the second sensor state is associated with a second network-connected device of the plurality of network-connected devices; comparing the current state of the second sensor to the second sensor state; determining, based on the comparing, whether the current state of the second sensor matches the second sensor state; in response to determining that the second sensor state matches the current state of the second sensor, determining that the template matches the environmental condition; and in response to determining that the second sensor state does not match the current state of the second sensor, determining that the template does not match the environmental condition.
In an analogous art, Dixon discloses further comprising: retrieving a second sensor state of a plurality of sensor states in the template, wherein the second sensor state is associated with a second network-connected device of the plurality of network-connected devices ([0027]:  the predefined rule may state that the action (e.g., turning on of the security system) is to be performed in response to determining that the lights are off, that the temperature is below 65.degree. F., and that the security system is in an unarmed or deactivated state. [0037]:  a device control system may receive a request to define a device control rule. In response, the system may request and receive condition parameters that are to be satisfied under the rule); comparing the current state of the second sensor to the second sensor state ([0027]:  the device management system may compare the information received in the signal with one or more predefined rules); determining, based on the comparing, whether the current state of the second sensor matches the second sensor state; in response to determining that the second sensor state matches the current state of the second sensor, determining that the template matches the environmental condition; and in response to determining that the second sensor state does not match the current state of the second sensor, determining that the template does not match the environmental condition ([0027]:  compare the information received from client devices such as a light sensor or a lamp, a temperature sensor or thermostat and a security system to the condition parameters of the rule. In step 310, the device management system may determine whether the rule has been triggered. In the above example, if the received device information indicates that the temperature is below 65 degree F., that the lights are off, and that the security system is unarmed, the rule may be triggered. If the rule has not been triggered, the device management system may continue to monitor the registered devices).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Lyman-Chang to comprise “further comprising: retrieving a second sensor state of a plurality of sensor states in the template, wherein the second sensor state is associated with a second network-connected device of the plurality of network-connected devices; comparing the current state of the second sensor to the second sensor state; determining, based on the comparing, whether the current state of the second sensor matches the second sensor state; in response to determining that the second sensor 
One of ordinary skilled in the art would have been motivated because it would have enabled for monitoring information from multiple home devices and triggering an action based on a predefined rule (Dixon, [0026]).  
However, Lyman-Chang-Dixon does not disclose querying the second network-connected device for a current state of the second sensor.
In an analogous art, Hatch discloses querying the second network-connected device for a current state of the second sensor ([0052]:  server 155 may "pull" the data, e.g., by querying the sensor units 150-a, 150-b, the local computing devices 115, 120, and/or the control panel 135. In some embodiments, the data may be "pushed" from the sensor units 150-a, 150-b and/or the local computing devices 115, 120 to the server 155. For example, the sensor units 150-a, 150-b and/or the local computing device 115, 120 may be configured to transmit data as it is generated by and/or entered into that device. In some instances, the sensor units 150-a, 150-b and/or the local computing devices 115, 120 may periodically, continuously, and/or otherwise transmit data).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Lyman-Chang-Dixon to comprise “querying the second network-connected device for a current state of the second sensor” taught by Hatch.
(Hatch, [0029]).  
  Regarding claim 17; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman in view of Chang, as applied to claims 2 and 12, in view of Dixon et al. (US 2012/0011233 A1) in further view of Nill et al. (US 2018/0259922 A1).
Regarding claim 9, Lyman-Chang discloses the method of claim 2.
However, Lyman-Chang does not disclose wherein adjusting the settings of the media consumption device in a manner consistent with the setting in the template comprises: retrieving a value associated with the setting in the template; generating one or more packets comprising a command to adjust a value of the setting of the media consumption device to the value associated with the setting in the template; and transmitting the packet to the media consumption device.  
In an analogous art, Dixon discloses wherein adjusting the settings of the media consumption device in a manner consistent with the setting in the template comprises: retrieving a value associated with the setting in the template ([0027]:  rule may specify that if light and temperature data indicate that a user is not at home, the device control system may automatically activate the security system if it is not already activated. In this example, the predefined rule may state that the action, for example, turning on (i.e. setting value) of the security system) is to be performed in response to determining that the lights are off, that the temperature is below 65 degree F., and that the security system is in an unarmed or deactivated state); generating one or more packets comprising a command to adjust a value of the setting of  ([0027]-[0030]:  the device management system may determine whether the rule has been triggered.  Upon determining the action to be taken and the devices associated with those actions, the device management system may generate an appropriate instruction or message. The message and/or instructions may then be transmitted to an intended recipient device in step 335. The instruction or message may initially be formatted according to a protocol compatible with the device management system and in some instances, with the intended recipient device).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Lyman-Chang to comprise “wherein adjusting the settings of the media consumption device in a manner consistent with the setting in the template comprises: retrieving a value associated with the setting in the template; generating one or more packets comprising a command to adjust a value of the setting of the media consumption device to the value associated with the setting in the template; and transmitting the packet to the media consumption device” taught by Dixon.
One of ordinary skilled in the art would have been motivated because it would have enabled for monitoring information from multiple home devices and triggering an action based on a predefined rule (Dixon, [0026]).  
However, Lyman-Chang-Dixon does not disclose identifying, based on an attribute of the media consumption device, an Application Programming Interface ("API") compatible with communicating commands to the media consumption device; generating one or more packets, based on the API, comprising a command to adjust a value of the setting.
([0031], [0078]:  to receiving API messages from system controllers 250a and 250b, network devices 380 may also communicate API messages to designated system controllers 250a and 250b (such as to control light levels in a respective user environments) using an HTTP interface, for example); generating one or more packets, based on the API, comprising a command to adjust a value of the setting ([0031], [0078]:  issue commands to the system controller 250a to control and/or configure the control devices 220a (e.g., change light levels, change HVAC levels, change shade levels, change presets, etc.).  Communicate API messages to designated system controllers 250a and 250b).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Lyman-Chang-Dixon to comprise “identifying, based on an attribute of the media consumption device, an Application Programming Interface ("API") compatible with communicating commands to the media consumption device; generating one or more packets, based on the API, comprising a command to adjust a value of the setting” taught by Nill.
One of ordinary skilled in the art would have been motivated because it would have enabled to used API messages supported by the network devices in order to communicate each other (Nill, [0085]).  

  Regarding claim 19; the claim is interpreted and rejected for the same reason as set forth in claim 9.

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman in view of Chang, as applied to claims 2 and 12, in view of Dixon et al. (US 2012/0011233 A1) in further view of Selig et al. (US 2014/0334644 A1).
Regarding claim 10, Lyman-Chang discloses the method of claim 2.
However, Lyman-Chang does not disclose “wherein adjusting the setting of the media consumption device in manner consistent with the setting in the template comprises: determining that the media consumption device is outputting audio and video of a media asset at the media consumption device asset; determining, based on the template, that an audio output setting of the media consumption device is incompatible with an audio output setting in the template; in response to determining that the audio output setting of the media consumption device is incompatible with the audio output setting in the template: 6identifying, a network-connected device of the plurality of network- connected devices that is configured to receive audio of the media asset.
In an analogous art, Dixon wherein adjusting the setting of the media consumption device in manner consistent with the setting in the template comprises: determining that the media consumption device is outputting audio and video of a media asset at the media consumption device asset ([0029]:  A device management rule may specify an action to automatically transfer any video being watched (i.e. a video being watch has audio) on a downstairs video rendering device to an upstairs video rendering device upon detecting a change in the occupants' location from downstairs to upstairs); determining, based on the template, that an audio output setting of the media consumption device is incompatible with an audio output setting in the template; in response to determining that the audio output setting of the media consumption device is incompatible with the audio output setting in the template: 6identifying, a network-connected ([0029]:  upstairs video rendering device).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Lyman-Chang to comprise “wherein adjusting the setting of the media consumption device in manner consistent with the setting in the template comprises: determining that the media consumption device is outputting audio and video of a media asset at the media consumption device asset; determining, based on the template, that an audio output setting of the media consumption device is incompatible with an audio output setting in the template; in response to determining that the audio output setting of the media consumption device is incompatible with the audio output setting in the template: 6identifying, a network-connected device of the plurality of network- connected devices that is configured to receive audio of the media asset” taught by Dixon.
One of ordinary skilled in the art would have been motivated because it would have enabled for monitoring information from multiple home devices and triggering an action based on a predefined rule (Dixon, [0026]).  
However, Lyman-Chang-Dixon does not disclose instructing the media consumption device to cease outputting the audio of the media asset; and instructing the network-connected device configured to receive the audio of the media asset to begin outputting the audio of the media asset.
In an analogous art, Selig discloses instructing the media consumption device to cease outputting the audio of the media asset; and instructing the network-connected device configured to receive the audio of the media asset to begin outputting the audio of the media asset ([0043]:  automatically transition audio outputs between audio devices by monitoring user activity. For example, first method S100 can interface with an accelerometer within a set of headphones to determine that the user is removing the headphones, and first method S100 can thus transfer audio output to a home stereo system (or other local audio device) to provide a relatively seamless and automatic transition (i.e. stop outputting audio in the headphones) from audio output from the headphones to audio output from the home stereo system (i.e. begin outputting the audio of the media asset).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Lyman-Chang-Dixon to comprise “instructing the media consumption device to cease outputting the audio of the media asset; and instructing the network-connected device configured to receive the audio of the media asset to begin outputting the audio of the media asset” taught by Selig.
One of ordinary skilled in the art would have been motivated because it would have enabled to select an audio output device according to user activity (Selig, [0043]).  

  Regarding claim 20; the claim is interpreted and rejected for the same reason as set forth in claim 10.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Fargier, US 2020/0322252 A1: Method of Communication Implemented in a Home-Automation System for a Building and Associated Home-Automation System. 
Knode et al., US 2019/0173446 A1: Audio Device with Dynamically Responsive Volume.
Schink, US 2014/0250447 A1:  Systems and Methods for Providing a Private Viewing Experience.
Keller, US 9,288,387 B1:  Content Display Controls Based on Environmental Factors.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J. C. T./
Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446